DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 9, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rensahw (US 4,529,115).

As to claim 1, Renshaw method for joining at least two joining partners, the method comprising: performing a plurality of ultrasonic joining operations in direct succession, wherein performing an individual ultrasonic joining operation comprises, with a second joining tool (welding tip 21 and welding head 20), applying pressure to a second joining partner arranged adjacent to a first joining partner (anvil 40), thereby pressing the second joining partner against 
with the second joining tool, applying high-frequency ultrasonic vibrations to the joining partners (see generally, column 8, line 74 to column 9, line 16; and 
during at least one intermediate time interval between two directly successive ultrasonic joining operations, at least one of actively cooling and heating the second joining tool (see column 7, disclosing that “In order to continuously monitor of the temperature of the welding tip 21 and of the anvil 40, as shown in FIG. 6, resistance heating coils 100 and cold gas jets 55 and 56 are controlled by controller means 110 to insure that the temperature of the anvil 40 and of the welding tip 21 are maintained at a relatively constant temperature so that the resultant welds are of a generally uniform strength and size.”).

As to claim 2, Renshaw discloses that during at least one intermediate time interval between two directly successive ultrasonic joining operations, the second joining tool is actively cooled down to a predefined temperature.  See the brief summary of the invention, column 3, teaching that “When the temperature of the elements exceed the second, higher pre-determined temperature, the control means are adapted to actuate cooling means for cooling the anvil and/or welding tip.  Preferred cooling means includes a stream of compressed air adapted to be blown over the anvil and/or welding tip.”



As to claim 7, Renshaw discloses that the second joining tool is heated or cooled by a temperature unit, wherein the temperature unit is inactive during each of the plurality of ultrasonic joining operations.  See column 7, “To effect controlled heating, a first predetermined temperature is set on controller 110 and resistance heating coils 100 are turned "on" and remain on until that first pre-determined temperature is reached as measured by thermocouple 105.  Upon reaching that first pre-determined temperature, internal electronic circuitry contained within controller 110 then switches off resistance heating coils 100 and actuates solenoid gas valve 115.  As the frictional forces continue to cause the welding tip 21 and anvil 40 to continue to heat up, at a second pre-determined temperature, controller 110 then causes cold gas jets 55 and 56 to open and begin introducing streams of compressed cold gas over the anvil 40 and the welding tip 21 in amounts sufficient to maintain these elements at the second predetermined temperature in order to insure that the resultant welds are of generally uniform character.  This procedure is varied as the elements continue to heat up and cool down.”

As to claim 8, Renshaw discloses an ultrasonic joining arrangement (“Ultrasonic spot welder 10”), comprising: 

a second joining tool (welding tip 21 and welding head 20) configured to perform a plurality of ultrasonic joining operations in direct succession, wherein performing an ultrasonic joining operation (see Figures 3 and 4, see also column 6, lines 18-23, disclosing “For example, it was noted that when welding large assemblies requiring a number of spot welds to be made in rapid succession, the temperature of the welding tip 21 and anvil 40 varied widely over the course of the welding cycle which caused an attendant change in the strength and characteristics of the resultant welds.”) comprises applying pressure to a second joining partner and a first joining partner that are stacked on top of each other on the first support surface, thereby pressing the second joining partner against the first joining partner, and applying high-frequency ultrasonic vibrations to the joining partners (see generally, column 8, line 74 to column 9, line 16), 
wherein the second joining tool comprises a temperature unit configured to at least one of actively cool down and heat up (see abstract, disclosing “Automatic control means, are also provided for alternately heating and cooling the anvil and welding tip during the welding cycle.”) the second joining tool at least during one intermediate time interval between two directly successive ultrasonic joining operations (see column 7, disclosing that “In order to continuously monitor of the temperature of the welding tip 21 and of the anvil 40, as shown in FIG. 6, resistance heating coils 100 and cold gas jets 55 and 56 are controlled by controller means 110 to insure that the temperature of the anvil 40 and of the welding tip 21 are maintained at a relatively constant temperature so that the resultant welds are of a generally uniform strength and size.”).



As to claim 11, Renshaw discloses that the temperature unit comprises an evaporative cooling unit or a fan unit configured to actively cool down the second joining tool.  See Renshaw, column 3, lines 52-54, disclosing that “Preferred cooling means includes a stream of compressed air adapted to be blown over the anvil and/or welding tip.”  See also column 7, lines 16-22, disclosing “Air jets 55 and 56, are both connected to a source of compressed cool gas (not shown), are provided in both clamps 50 and 60, respectively.  A stream of compressed cold gas may be introduced through clamps 50 and 60 over the anvil 40 and welding tip 21 to cool them as they heat up during sequential welding operations.”

As to claim 14, the controller of Renshaw is considered capable of operation such that it functions as a joining arrangement configured to adjust a temperature profile of the first joining partner, a temperature profile of the second joining partner, a temperature profile of the first joining tool and a temperature profile of the second joining tool such that each temperature profile is identical or at least similar for each ultrasonic joining operation in a sequence of joining operations.



As to claim 17, the controller of Renshaw is considered capable of operation such that it functions as a joining arrangement configured to, during an intermediate time interval between two directly successive ultrasonic joining operations, adjust an initial temperature of the first joining partner and an initial temperature of the second joining partner such that the initial temperature of the first joining partner and the initial temperature of the second joining partner each are identical or at least similar at the beginning of each joining operation in a sequence of joining operations.  Such an operation would extend the welding operation period of Renshaw by enabling a steady or consistent temperature of operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 10, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw (US 4,529,115) as applied to claims 1-3 and 7 above.

As to claim 4, Renshaw does not disclose that the second joining tool is actively heated during intermediate time intervals between less 50% of the plurality of ultrasonic joining operations.  Renshaw is silent as to the length of the time intervals.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second joining tool is actively heated during intermediate time intervals between less 50% of the plurality of ultrasonic joining operations by optimizing the cooling speed.

As to claim 5, Renshaw does not disclose that each of the plurality of ultrasonic joining operations has a duration of between 50 ms and 10 s. Renshaw is silent as to the length of the time intervals.
However, it would have been obvious to optimize the cooling to reduce the time intervals.  See MPEP 2144.05.  Such optimization would increase the amount of welding that can be done in a time period by reducing the cooling cycle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that each of the plurality of ultrasonic joining operations has a duration of between 50 ms and 10 s by optimizing the cooling speed.

As to claim 6, Renshaw does not disclose that each of the intermediate time intervals has a duration of between 200 ms and 30 s. Renshaw is silent as to the length of the time intervals.
However, it would have been obvious to optimize the cooling to reduce the time intervals.  See MPEP 2144.05.  Such optimization would increase the amount of welding that can be done in a time period by reducing the cooling cycle.


As to claim 10, official notice is taken that it is well known and conventional that the temperature unit comprises a laser unit or an induction unit configured to actively heat the second joining tool.  Laser units and induction units are well known and conventional substitutes for the resistance heating coils disclosed in Renshaw.

As to claim 12, official notice is taken that it is well known and conventional that the temperature unit comprises an evaporative cooling unit, wherein the evaporative cooling unit comprises a capillary comprising a first section having a first diameter and a second section having a second diameter that is smaller than the diameter of the first section, and wherein cooling liquid that passes through the capillary passes the second section and changes phase to a gaseous state when reaching the first section with the larger diameter.  Evaporative cooling units are well known and conventional substitutes for the cooling air jets disclosed in Renshaw.

As to claim 14, alternatively, official notice is taken that it is well known and conventional that a joining arrangement configured to adjust a temperature profile of the first joining partner, a temperature profile of the second joining partner, a temperature profile of the first joining tool and a temperature profile of the second joining tool such that each temperature profile is identical or at least similar for each ultrasonic joining operation in a sequence of 

As to claim 15, alternatively, official notice is taken that it is well known and conventional that a temperature sensor configured to determine a temperature of the second joining tool, wherein the joining arrangement is further configured to, by means of the temperature unit, adjust a temperature profile of the second joining tool such that an initial temperature of the second joining tool is identical or at least similar at the beginning of each joining operation in a sequence of joining operations.  Such an operation would enable the extension of the welding by creating a temperature steady state.  

As to claim 16, official notice is taken that it is well known and conventional that the controller is a proportional integral derivative regulator configured to adjust the temperature profile of the second joining tool based on the temperature determined by the temperature sensor.  PID controllers are well known and conventional control mechanisms for temperature controls for the internal electronic circuitry disclosed in Renshaw.

As to claim 17, alternatively, official notice is taken that it is well known and conventional that the a joining arrangement configured to, during an intermediate time interval between two directly successive ultrasonic joining operations, adjust an initial temperature of the first joining partner and an initial temperature of the second joining partner such that the initial temperature of the first joining partner and the initial temperature of the second joining partner each are identical or at least similar at the beginning of each joining operation in a sequence of .  

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw (US 4,529,115) as applied to claim 8 above, and further in view of Popoola (US 6,612,479 B2).

As to claim 13, Renshaw does not disclose that second joining tool comprises a sonotrode.  Renshaw merely discloses ultrasonic welding tool for the joining tool.
However, Popoola discloses that an ultrasonic joining tool includes a sonotrode.  Popoola teaches in the abstract that “The ultrasonic welding apparatus utilizes a sonotrode to perform a weld between at least the top and intermediate layer of the multi-layer member.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the second joining tool comprise a sonotrode in order to effectuate the ultrasonic welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK